DETAILED ACTION
Remarks
This action is responsive to Applicant’s “Response to Election/Restriction Requirement” filed 8 April 2022 (the “Response”) in which Applicant elects group I, claims 1-19, without traverse.
The application was filed 7 July 2020 and claims priority to US 62/955,876 filed on 31 December 2019.
Claims 1-27 are pending. Claims 20-27 are withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claims 20-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8 April 2022.
Allowable Subject Matter
7.	Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter:

As to claim 1, Everitt “No Mock Objects for Your Mainframe? Create COBOL Stubs” discloses an automated system for unit testing an application in a mainframe execution environment, comprising: 
a plurality of stub objects residing in the mainframe execution environment, where each stub object in the plurality of stub objects represents a different stub type; (e.g., Everitt, p. 1, p. 4) 
the mainframe environment (see above)  and
a particular command issued by the application for the online transaction processor (Everitt, p. 2 last par. – p. 3 par. 2 [the caller being the application and the online transaction processor being the program that receives it]).
	Kolawa et al. (US 2005/0120276) discloses a command translator table configured with an entry for each command available for an online transaction processor, where each entry in the command translator table specifies a stub type for the command; (see Kolowa at Figure 7E and associated text).
	And Thai (US 6,047,389) discloses a test configurator executing in the ; (e.g., Thai, col. 9 ll. 5-10, command parser module 54 functions to analyze commands or script files received at interface 50 and to parse or distribute these commands and script files; col. 4 ll. 5-7: test scripts 16 comprise testing commands) and 
a setup routine interacting with the test configurator to receive records from the test input file, (e.g., Thai, col. 9 ll. 20-25: internal command module 60 functions to receive internal commands and script files parsed to it by command parser module. Internal command module may interpret these commands and script files and invoke a function to process each command or script file). 

However, the “upon reading the at least one record from the test input file, the setup routine retrieves an entry corresponding to the particular command from the command translator table and operates to create an object for the particular command in the mainframe execution environment, such that the command object is instantiated from a class representing the command type and is a property of a given stub object in the plurality of stub objects” features of claim 1, in combination with the other elements recited, is not taught by any art of record and would not have been obvious.

Further, as to claim 11, Everitt discloses an automated system for unit testing an application in a mainframe execution environment, comprising: 
a plurality of stub objects residing in the mainframe execution environment, where each stub object in the plurality of stub objects represents a different stub type; (e.g., Everitt, p. 1, p. 4) and
the mainframe execution environment (see above).
Kolawa discloses a command translator table configured with an entry for each command available for an online transaction processor, where each entry in the command translator table specifies a stub type for the command and includes a listing of possible arguments associated with the given command, such that each possible argument in the listing of possible arguments has a specified category type; (e.g., Kolawa, Figure 7E and associated text).
And Grebenev (US 2005/0197815) discloses a test configurator executing in the execution environment, wherein the test configurator is configured to update an address for a handler of the online transaction processor with an address for an interceptor routine and initiate testing of the application; (e.g., Grebenev, par. [0027 calls are intercepted by replacing the addresses of the original call handlers with addresses of functions of failure emulator kernel module 310 [calls being transactions]; par. [0030]: the system and method of the present disclosure may run on a computer [i.e., the system and method is software, the software performing the replacing being the test configurator]; par. [0014]: the kernel module uses kernel-intercept technology where system calls are intercepted. The result of a system call executed by an application under testing depends on a set of rules downloaded to the kernel module).


However, the “wherein the interceptor routine, during execution of the application, receives a call for a particular command available through the online transaction process and interacts with methods provided by a command object for the particular command, where the command object is instantiated by the test configurator from a class representing the command type and is a property of a given stub object in the plurality of stub objects” features of claim 11, in combination with the other elements recited, are not taught by the prior art and would not have been obvious).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “16” has been used to designate both the test output file and mainframe test environment  of Figure 1. See also paragraph [0025] of the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
The “test configurator executing in the mainframe execution environment and configured to receive and parse a test input file…” in claim 1;
The “test configurator further operates to update an address for a handler…” in claim 2;
The “test configurator calls the application…” in claim 8; 
The “test configurator retrieves the values of the parameters from the application and generates a test output file…” in claim 10;
The “test configurator is configured to update an address for a handler of the online transaction processor with an address…and initiate testing…” in claim 11;
The “wherein the command object is instantiated by the test configurator…” in claim 11; and
The “test configurator is configured to receive and parse a test input file…” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
15.	Claim 4 is objected to for the following informalities:
Claim 4 recites that “the argument objects is a property” at line 4, which appears to be a typographical error that should perhaps read –each argument object is a property- instead.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
INSUFFICIENT CORRESPONDING STRUCTURE FOR § 112(f) LIMITATIONS
As to claim 1, the “test configurator executing in the mainframe environment and configured to receive and parse a test input file” limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as noted above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the claimed functions. Note that for computer-implemented means-plus-function limitations, the corresponding structures include an algorithm that performs the claimed function. See M.P.E.P. § 2181(II)(B). And the specification here provides no such algorithm. It merely repeats the claimed functions without any explanation as to how they are performed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
As to claims 2-10, the claims are dependent on claim 1 but do not cure the deficiencies of that claim and are rejected for the same reasons.
Further as to claims 2, 8 and 10, the “test configurator further operates to update an address for a handler…”, “test configurator calls the application…” and “test configurator retrieves values of the parameters from the application and generates a test output file…” limitations also invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as noted above. Again, however, the written description fails to disclose the corresponding structure, material, or acts for performing the claimed functions. It again merely repeats them without any explanation as to how they are performed. The claims are therefore indefinite for these reasons as well.
As to claim 11, the “test configurator is configured to update an address for a handler of the online transaction processor with an address…and initiate testing…” and “wherein the command object is instantiated by the test configurator…” limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as noted above. Again, however, the written description fails to disclose the corresponding structure, material, or acts for performing the functions claimed. It merely repeats them without any explanation as to how they performed. The claim is therefore indefinite
As to claims 12-19, the claims are dependent on claim 1 but do not cure the deficiencies of that claim and are rejected for the same reasons.
Further as to claim 18, the “test configurator is configured to receive and parse a test input file…” limitations also invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as noted above. Again, however, the written description fails to disclose the corresponding structure, material, or acts for performing the claimed functions. It again merely repeats them without any explanation as to how they are performed. The claim is therefore indefinite for these reasons as well.
OTHER INDEFINITENESS
	As to claim 1, the claim refers to “the command type” at line 19 of the claim. It is unclear to which command the element is referring since the claim previous refers to “each command available” at lines 6-7 and “a particular command” at line 19. For the purposes of examination, “the command type” will be interpreted as -the particular command type-.
	As to claims 2-10, the claims are dependent on claim 1, do not cure the deficiencies of that claim and are rejected for the same reasons.
	Further as to claim 6, the claim refers to “the given command” at line 3. There is insufficient antecedent basis for this limitation in the claim and it is unclear to which previously recited element, if any, the claim is referring. For the purposes of examination, “the given command” will be interpreted as –each command-.
As to claim 11, the claim is indefinite for the same reasons as claim 1 and will be interpreted in the same manner.
As to claim 15, the claim refers to “the command objects associated with the particular stub object.” There is insufficient antecedent basis for this limitation in the claim and it is unclear to which previously recited element, if any, the claim is referring. For the purposes of examination, “the command objects associated with the particular stub object” will be interpreted as -command objects associated with the particular stub object.-
As to claims 12-19 the claims are dependent on claim 1, do not cure the deficiencies of that claim and are rejected for the same reasons.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to claims 1-19, limitations of these claims invoke 35 U.S.C. § 112(f) but lack sufficient corresponding structure in the specification. Such claims also lack written description. See M.P.E.P. § 2163.03(VI).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 10,990,515 and US 10,528,457 have common inventors and disclose similar subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/Primary Examiner, Art Unit 2196